UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


FAROOQ KHAN, M.D.,

                     Plaintiff,
                                              DECISION AND ORDER
      -vs-                                    No. 1:15-cv-00811(MAT)(LGF)

PROVIDENT LIFE AND ACCIDENT
INSURANCE COMPANY,

                     Defendant.



I.   Introduction

     Farooq       Khan,   M.D.   (“Plaintiff”),    represented       by   counsel,

commenced this action pursuant to the Employee Retirement Income

Security Act, 29 U.S.C. § 1001, et seq. (“ERISA”), asserting a

claim for declaratory relief requiring Provident Life and Accident

Insurance     Company      (“Defendant”)     to   pay    long-term      disability

benefits to him under the terms of an employer-sponsored individual

disability insurance policy (“the Disability Policy”). The case

comes before the Court upon the Report and Recommendation (“the

R&R”) (Docket No. 33) of United States Magistrate Judge Leslie G.

Foschio, issued May 2, 2017, regarding Defendant’s Motion for

Judgment     on    the    Administrative     Record     (Docket   No.     23)   and

Plaintiff’s Motion for Summary Judgment/Alternative Motion for

Judgment Pursuant to Fed. R. Civ. P. 52 (Docket No. 25, superseding

Docket No. 23). The R&R recommended that both motions be denied and


                                       -1-
that the matter be scheduled for a plenary bench trial before the

assigned district judge. See R&R at 3, 57.

     The case was transferred to the undersigned on October 24,

2018 (Docket No. 49). On April 5, 2019, the Court issued an Order

(Docket No. 51) finding that the parties had effectively stipulated

to having this Court conduct a bench trial based solely on their

submissions, in which the Court would make explicit findings of

fact and conclusions of law. See Order at 2 (citing O’Hara v. Nat’l

Union Fire Ins. Co. of Pittsburgh, PA, 642 F.3d 110, 116 (2d Cir.

2011)). The parties were directed to notify the Court in writing

confirming that they consented to the Court proceeding as outlined

in O’Hara. Id. at 3-4. The Court timely received both parties’

consent. See Text Order (Docket No. 52).

     For the reasons discussed below, the Court rejects in part and

accepts in part the R&R; grants Plaintiff’s Motion for Summary

Judgment/Alternative Motion for Judgment Pursuant to Fed. R. Civ.

P. 52; denies Defendant’s Motion for Judgment on the Administrative

Record; and awards long-term benefits to Plaintiff under the “Your

Occupation” and “Any Occupation” provisions of the Disability

Policy.

                        FED. R. CIV. P. 52

     “In an action tried on the facts without a jury . . . , the

court must find the facts specially and state its conclusions of

law separately.” Fed. R. Civ. P. 52(a)(1). These factual findings


                               -2-
and conclusions “may appear in an opinion or a memorandum of

decision filed by the court.” Id. A district court’s “[f]indings of

fact, whether based on oral or other evidence, must not be set

aside unless clearly erroneous, and the reviewing court must give

due regard to the . . . court’s opportunity to judge the witnesses’

credibility.” Fed. R. Civ. P. 52(a)(6). “[C]onclusions of law and

mixed questions,” on the other hand, “are reviewed de novo.”

Connors v. Connecticut Gen. Life Ins. Co., 272 F.3d 127, 135 (2d

Cir. 2001) (citing LoPresti v. Terwilliger, 126 F.3d 34, 39 (2d

Cir. 1997)).

                             FINDINGS OF FACT

      The following section constitutes the Court’s findings of

fact, pursuant to Fed. R. Civ. P. 52(a)(1). The findings of fact

are drawn from the Administrative Record.1 “To the extent that any

finding of fact reflects a legal conclusion, it shall to that

extent be deemed a conclusion of law, and vice versa.” Barbu v.

Life Ins. Co. of N. Am., 35 F. Supp.3d 274, 280 (E.D.N.Y. 2014).

I.    Plaintiff’s Medical History

      Plaintiff is a board-certified neurologist with a number of

medical issues dating back to at least 2005. Because Plaintiff



      1
            The Administrative Record is contained on a compact disc which was
filed under seal at Docket No. 22 on July 27, 2016. The Administrative Record
consists of six PDF files which contains a unique Bates number identifier.
Specific portions of the Administrative Record are cited to and identified by
the Bates identifiers located in the bottom right-hand corner of each page
within the PDF files. See also Defendant’s Memorandum of Law (Docket No. 23-2)
at 2 n. 2 (explaining Bates identifiers used).

                                     -3-
continued to submit additional medical evidence during his appeal,

the records cover a period extending into mid-2014. During that

time, Plaintiff was examined in person and treated by at least

twelve physicians, seven of whom were specialists in rheumatology:

Drs. Frank Lipson, Yan Liu, Simon Carette, Larry Moreland, Ernesto

Levy, Joseph Grisanti, and John Stone. No treating provider whose

records are contained in the Administrative Record concluded that

Plaintiff was capable of continuing to work as a neurologist.

     A.   2005 Records

     On January 17, 2005, Plaintiff saw nephrologist Dr. George Wu

for symptoms of proteinuria. He had “significant general fatigue”

and right knee arthralgia without inflammation. Dr. Wu requested

repeat serology regarding Plaintiff’s renal function and complement

levels. PLA-CL-IDI-000700.

     Plaintiff underwent a whole body bone scan on August 24, 2005,

at the request of rheumatologist Dr. Frank Lipson. There are a few

handwritten treatment notes from Dr. Lipson in the record, but they

are very difficult to read. The radiologist saw “unusual” bone

uptake about the proximal tibiae and increased tracer accumulation

in multiple small and large joints, which was “striking and may

reflect a polyarthropathy.” PLA-CL-IDI-000476. An MRI was advised

but apparently never performed.

     Plaintiff returned to see Dr. Wu on August 26, 2005, regarding

his proteinuria. Dr. Wu noted Plaintiff’s history of arthralgia in


                                  -4-
the knee area. Though the bone scan performed several days before

showed increased bone uptake at the tibial-fibular junction, there

was no definitive diagnosis of a rheumatological issue. Dr. Wu

ordered a battery of renal tests. PLA-CL-IDI-000691-692.

       B.   2006 Records

       At a February 8, 2006 visit with Dr. Wu, Plaintiff complained

of arthralgia, particularly in the right knee. Plaintiff had no

active joints or effusions. PLA-CL-IDI-000683-684. Dr. Wu requested

additional testing in regard to Plaintiff’s proteinuria. Id.

       On October 16, 2006, Plaintiff followed up with Dr. Wu for his

proteinuria. PLA-CL-IDI-000678-679. Dr. Wu reported that in the

last   year,   Plaintiff   had   had    symptoms   of   fatigue,   malaise,

paresthesia and polyarthralgia. That day, Plaintiff had a red left

eye, as his scleritis was active. Dr. Wu noted that scleritis can

be associated with Wegener’s granulomatosis, polyarteritis nodosa,

collagen    vascular   disease   such    as   rheumatoid   arthritis,   and

granulomatous disease such as sarcoidosis. Dr. Wu requested repeat

serological testing.

       A total body bone scan with spectrometry was performed on

November 24, 2006, at rheumatologist Dr. Lipson’s request. The

radiologist reported mild focal uptake in both knees in keeping

with arthropathy and “[a]ctivity also in keeping with arthritic

change noted in both sternoclavicular joints and small joints of

both hands and feet.” PLA-CL-IDI-000473. There was no definitive


                                   -5-
diagnostic impression. Dr. Lipson ordered certain lab work done in

2005, which revealed that Plaintiff’s anti-nuclear antibodies and

rheumatoid factor were negative.

      C.    2007 Records

      In a follow-up with nephrologist Dr. Wu on April 30, 2007,

Plaintiff reported that he “feels fatigued,” has “occasional pain

at the tibial-fibular joint,” and was experiencing paresthesia.

PLA-CL-IDI-000674. Dr. Wu noted some muscle-wasting distally. He

urged Plaintiff to obtain a nerve conduction study and asked him to

repeat the renal function and serological tests. Id.

      Plaintiff was referred to rheumatologist Dr. Yan Liu               by his

former primary care physician Dr. Antoun A.M. Toma.2 In a letter

dated August 16, 2007, to Dr. Toma, Dr. Liu recounted that since

last year Plaintiff had been developing increasing polyarticular

pain involving small and large joints with some morning stiffness.

Dr.   Liu   noted    the   abnormal     repeat    bone    scan   findings     of

multi-articular uptake in small and large joints. Dr. Liu observed

that although the negative rheumatoid factor and benign joint exam

“goes against rheumatoid arthritis that can manifest as scleritis,”

he “certainly would keep it within the differential diagnosis.”

PLA-CL-IDI-000669-670.



      2

      There are a few illegible handwritten notes from Dr. Toma in the record.
A letter from Dr. Toma indicates he terminated Plaintiff as a patient on December
4, 2008, due to Plaintiff’s “total disagreements with the receptionist as well
as the doctor.” PLI-CL-IDI-000648.

                                      -6-
      On November 26, 2007, Plaintiff was seen in follow-up by Dr.

Liu    for     “small      vessel     vasculitis      (possibly        Wegener’s

[granulomatosis])[,]” the manifestations of which have included red

cell casts, scleritis and joint pain. PLA-CL-IDI-000661. Dr. Liu

noted that Plaintiff’s       repeat serology was unremarkable. Id.

      D.     2008 Records

      Plaintiff saw nephrologist Dr. Wu on January 18, 2008, in

follow-up, for diagnoses of proteinuria and possible microscopic

polyangiitis. He did have some occasional elbow pain and right

patellar discomfort. Dr. Wu observed “no overt inflammation” and

“no active joints.” PLA-CL-IDI-000651.

      On October 5, 2006, a handwritten note from opthamologist Dr.

Calvin Breslin indicates that he saw Plaintiff for his left eye

episcleritis with limbic keratitis. Dr. Breslin prescribed 60 mg of

prednisone     which     should     eventually   be    tapered    to    40   mg.

PLA-CL-IDI-000512.

      E.     2009 Records

      Plaintiff saw rheumatologist Simon Carette, M.D. on March 18,

2009, for assessment of possible vasculitis. PLA-CL-IDI-001029-

1031. Dr. Carette noted that for the past 6 months, Plaintiff had

had progressive left sub-costal fullness, progressive anorexia,

decreased energy, and progressive burning sensations in the hands

and feet bilaterally, and enthesitis of the right Achille’s tendon,

all   of     which     improved     significantly     with   prednisone.      On


                                       -7-
examination, Plaintiff had diffuse erythema of left cornea with

significant thinning, no tender or effused joints, and unremarkable

neurological   findings.    Plaintiff’s    scleritis   was   noted   to   be

severe, and Dr. Carette determined that an emergency consult with

opthamologist Dr. Breslin was indicated. Dr. Carette found it

“quite difficult to provide a unifying diagnosis” and accordingly

requested more bloodwork.

     Plaintiff saw Dr. Breslin again on March 19, 2009, at Dr.

Carette’s request, for Plaintiff’s “active scleritis with corneal

thinning of left eye” and inability to taper his prednisone dosage

(10 mg) any further. PLA-CL-IDI-000514. Dr. Breslin indicated that

Plaintiff should increase the prednisone to 60 mg daily and add an

immunosuppressant, Imuran (azothioprine); once the eye was clear,

he could taper off the prednisone. PLA-CL-IDI-000515.

     Plaintiff returned to see Dr. Wu on March 20, 2009, who, as

far as a renal diagnosis, wrote “[q]uery microscopic polyanginitis

or Wegener’s granulamatosis.” Dr. Wu noted that when Plaintiff was

on   prednisone,   his     scleritis     and   polyarthralgia   “improved

significantly.” PLA-CL-IDI-0005. However, he was still awaiting Dr.

Carette’s assessment as to further treatment.

     F.   2010-2011 Records

     There are no office visit notes or other medical records from

these years in the Administrative Record. Although Plaintiff did

see rheumatologist Dr. Larry Moreland on May 20, 2011, this note is


                                   -8-
not contained in the Administrative Record.

     G.   2012 Records

     Plaintiff saw his new primary care physician, Todd Orszulak,

D.O., on May 2, 2012, and June 13, 2012, and review of systems was

negative for fatigue. PLA-CL-IDI-001313-1317. On September 17,

2012, Dr. Orszulak’s review of systems was positive for fatigue.

PLA-CL-IDI-001321-1323.

     H.   2013 Records

     On January 24, 2013, Plaintiff saw Dr. Orszulak. Review of his

musculoskeletal system was negative for joint pain or muscle pain.

PLA-CL-IDI-000279. On March 27, 2013, Plaintiff returned to see Dr.

Orszulak for “[w]orsening fatigue” in regards to his “possible

‘Polychrondritis.’”   He   was   taking    prednisone   for   left   eye

episcleritis diagnosed in 2006 by Dr. Breslin, but it was not

helping the fatigue or arthritis.      PLA-CL-IDI-000285. Dr. Orszulak

noted that Plaintiff was “++ for fatigue.”      PLA-CL-IDI-000286.

     Plaintiff underwent a rheumatology evaluation by Dr. Ernesto

Levy, M.D. at Invision Health Brain and Spine Center on April 30,

2013. PLA-CL-IDI-001295-1298. Dr. Levy noted that

     [o]ver the last several years [Plaintiff] experienced
     progressive symptoms such as fatigability to the extreme
     that he would feel dizzy and close to collapse if off
     prednisone. He . . . would become very sick if his
     prednisone was lowered and extremely sick if completely
     tapered down. . . . [T]he current dose is prednisone 10
     mg p.o. daily. In lowering this dose [Plaintiff] would
     experience dizziness, lightheartedness, a sensation of
     heaviness in his head, excruciating ioint pain with
     involvement of MCP and PIP joints as well as knee joints

                                 -9-
       and metatarsophalangeal joints. He would also have
       worsening eye symptoms with reddening, photophobia, and
       he states an overall a relapse of his scleritis. In
       addition there would be low beck pain, end muscle spasms
       at diverse locations.

PLA-CL-IDI-001295. Dr. Levy observed that “[a]s of now, his illness

remains undiagnosed[,]” but “[s]ome of the described features would

have    the   prints   of    an     inflammatory    rheumatologic    condition

(scleritis, abnormal urine); however some other features are less

specific (fatigue, dizziness).” PLA-CL-IDI-1296. Dr. Levy’s “review

of systems” was “[r]emarkable for extreme fatigue, headaches, and

dizziness to the point that the patient would collapse; at times

even holding himself to a fixed object so not to fall. He has

experienced ear tinging, excessive thirst, and anxiety. He has also

experienced swelling of his feet. Most symptoms exacerbate or are

only evident when he is off prednisone. Moderate joint pain and

important fatigability still occur at a dose of prednisone 10 mg

p.o. daily.” Id. On examination, there was no formal synovitis, and

all joints had full range of motion. PLA-CL-IDI-001296. “Palpation

of joints [did] not cause pain,” Dr. Levy stated, “though the

patient feels some degree of arthralgia at all times.” Id. Dr. Levy

described Plaintiff’s case as “high-complexity . . . as no dear

localizing     manifestation         exists[;]     “[t]he    more   compelling

manifestations include arthralgia, fatigability (at some times

extreme),     scleritis     (well    documented),    and    intolerance   to   a

prednisone taper.” PLA-CL-IDI-001297. Dr. Levy recommended a new


                                       -10-
baseline blood work-up and introduction of a steroid-sparing agent

(e.g., Imuran) and a slow taper of prednisone under the guidance of

an endocrinologist in order to learn more about the disease.

       Plaintiff saw rheumatologist Dr. Moreland on May 3, 2013, PLA-

CL-IDI-000399-403, who noted that he had last seen Plaintiff on May

20, 2011.3 Plaintiff had brought long-term disability papers to

discuss with Dr. Moreland. PLA-CL-IDI-000403. Under current medical

problems, Dr. Moreland noted, inter alia, relapsing polychondritis;

history of intermittent pain and swelling of ears and nose; history

of scleritis; polyarthritis, nonspecific; and severe fatigue. PLA-

CL-IDI-000399. Under interval history, Plaintiff reported to Dr.

Moreland that he had moved from Pennsylvania to Niagara Falls to be

closer to his family as he was “having continued problems with

functioning and working” as a neurologist in Buffalo. “Fatigue

continues        to   be   a   big   issue,”   and   he   continued   to   have

“intermittent pain.” Plaintiff informed Dr. Moreland that he “would

like to quit work because he is not able to continue to keep up

with       the   pace.”    PLA-CL-IDI-000399.   On   review   of   Plaintiff’s

musculoskeletal system, Dr. Moreland noted “[g]ood range of motion

of all joints” and “[n]o active synovitis.” id. Plaintiff’s head,

ears, nose, and throat were normal with “no obvious pain or


       3
      That office visit note was not provided by Dr. Moreland in response to
Defendant’s records request, likely because Defendant, in processing Plaintiff’s
disability claim, only sought records from January 1, 2013, until the present.
Plaintiff has represented to the Court that he will obtain the treatment note if
it is required.

                                        -11-
inflammation       of   external    parts    of   ears.”    Id.       Dr.   Moreland

“recommend[ed] that [Plaintiff] stop work completely based on his

current   medical       problems,”    and    said   he     would      complete    the

disability paperwork accordingly. Id. There were no changes to

Plaintiff’s medications.

      On May 30, 2013, Plaintiff saw primary care physician Dr.

Orszulak for his annual visit. PLA-CL-IDI-000281. On examination of

Plaintiff’s musculoskeletal system, Dr. Orszulak noted normal range

of   motion   of    all   joints,    no   effusions,      and    no    swelling   or

deformity. Id. As far as subjective complaints, Plaintiff denied

joint pain, joint swelling, morning stiffness, or muscle pain, but

he was having fatigue. PLA-CL-IDI-000282.

      Dr. Mallika Rajarathna, whose speciality is unclear but who

appears to have been a primary care provider, saw Plaintiff on

August 21, 2013, and September 4, 2013. Her notes are hand-written

and very difficult to read. Dr. Rajarathna lists Plaintiff’s

diagnosis as “? Relapsing polychondritis” on one note and as

“relapsing         polychondritis—stable”            on         another       note.

PLA-CL-IDI-000638. Dr. Rajarathna noted that Plaintiff “plans to

get disability.”

      On September 13, 2013, Plaintiff returned to see Dr. Moreland

in Pittsburgh and reported he was “about the same” as in May of

that year. On examination, Plaintiff had “[s]light tenderness of

the left earlobe” without significant redness; his nasal cavities


                                      -12-
appeared normal. With regard to his musculoskeletal system, Dr.

Moreland noted “[n]o active synovitis.” PLA-CL-IDI-000409. Dr.

Moreland noted that Plaintiff was “currently maintained on low dose

prednisone” and advised him to return in 6 months. Id.

      I.    2014 Records

      Plaintiff consulted with two new rheumatologists in 2014,

after he filed his disability claim: Dr. Joseph M. Grisanti and Dr.

John H. Stone. Both agreed that he was totally disabled. Their

evaluations and reports are discussed in more detail in Section

V.A, infra.

II.   The Issuance of the Disability Policy

      On October 24, 2011, Plaintiff obtained a position as a

neurologist at Mount St. Mary’s Hospital (“the Hospital”) in

Lewiston, New York. The Hospital is now known as Ascension Health.

In connection with his employment application, Plaintiff was asked

to complete a medical history questionnaire, essentially a “check-

the-box” form, and undergo an examination (which was “[n]ormal”).

PLA-CL-IDI-000967-973. Plaintiff checked the boxes indicating that

he had high blood pressure, arthritis, and diabetes mellitus, and

that he had “pain in muscles, joints, stiffness, bursitis, gout –

for year [sic].”    There does not appear to be a box or space on the

form where the applicant was asked if had medical conditions or

diagnoses other than those listed.

      On   June   15,   2012,   Plaintiff   applied   for   an   individual


                                    -13-
disability benefit policy through Ascension Health from Defendant.

Defendant issued Disability Income Policy No. XX-XXXXXXX (“the

Disability   Policy”)   with   an   effective   date of   July   1, 2012.

PLA-AP(6297809)-000001. The Disability Policy is governed by ERISA

and provides for a basic monthly disability benefit of $6,249 for

an insured under age 64 when the relevant disability occurs, until

the insured reaches age 67. Id. Terms of the Policy relevant to the

present case include the following definitions:

     Disability or Disabled means that You [i.e., the insured]
     are Totally Disabled. Disability must start while this
     Policy is in force. A Disability begins with an
     Elimination Period and has a Maximum Benefit Period
     applied to it.

PLA-AP(6297809)-000020 (boldface in original).

     Total Disability or Totally Disabled, for the first 12
     months of benefit payments during a Disability, means
     that because of Injury or Sickness:

     1.   You are not able to perform the material and
          substantial duties of Your Occupation; and
     2.   You are receiving Physician’s Care. We [i.e., the
          insurer] will waive this requirement if We receive
          written proof acceptable to Us that further
          Physician’s Care would be of no benefit to You.

     After Total Disability benefits have been payable for 12
     months during a Disability, then Total Disability means
     that because of Injury or Sickness:

     1.   You are not able to perform the material and
          substantial duties of Your Occupation; and
     2.   You are not able to perform the material and
          substantial duties of Any Occupation; and
     3.   You are receiving Physician’s Care. We will waive
          this requirement if we receive written proof
          acceptable to Us that further Physician’s Care
          would be of no benefit to You.


                                -14-
PLA-AP(6297809)-000022 (boldface in original).

     Sickness means sickness or disease that first manifests
     itself after the Effective Date and while [the] Policy is
     in force. . . .

PLA-AP(6297809)-000021 (boldface in original).

     Your Occupation means the occupation or occupations in
     which You are regularly engaged at the time You become
     Disabled.

PLA-AP(6297809)-000022 (boldface in original).

     Any Occupation means Any Occupation for Which You are
     reasonably fitted based on education, training or
     experience.

PLA-AP(6297809)-000020 (boldface in original).

     As far as the proof required for establishing entitlement to

benefits, the Policy provides as follows:

     Written Proof of Loss
     Written proof of loss must be sent to Us within 90 days
     after each monthly period for which You are claiming
     benefits. . . .

     We can require any proof that We consider necessary to
     consider   Your   claim.   This   may   include   medical
     information, personal and business tax returns filed with
     the Internal Revenue Service, financial statements,
     accountant’s statements or other proof acceptable to Us.

     Examinations

     At Our Expense, we can require that You undergo a medical
     examination, functional capacity examination, psychiatric
     examination, and/or psychological examination including
     any related tests as are reasonably necessary to the
     performance of the examination by a Physician or
     specialist appropriate for Your condition at such time
     and place and as frequently as We may reasonably require.
     We reserve the right to select the examiner. . . .

PLA-AP(6297809)-000027 (boldface in original).


                            -15-
        A rider to the Policy provides that “Disability or Disabled .

.   .   is amended     to    include   Residual      Disability       or Residually

Disabled.” PLA-POL(6297809)-IDI-000028. The rider states that

        Residual Disability or Residually Disabled means that You
        are not Totally Disabled, but due to Injury or Sickness:
        l. You are not able to perform one or more of the
        material and substantial duties of Your Occupation; or
        You are not able to perform them for as long as normally
        required to perform them; and
        2. You are receiving Physician’s Care. We will waive this
        requirement if We receive written proof acceptable to Us
        that further care would be of no benefit to You.

PLA-POL(6297809)-IDI-000030.

III. Plaintiff’s Cessation of Work and Application for Benefits
     Under the Policy

        Plaintiff’s last day of work at the Hospital was June 9,

2013.4 On June 10, 2013, Plaintiff applied for benefits under the

Disability    Policy,       stating    that    he   was    49 years-old    and   was

disabled based on relapsing polychondritis and polyarthralgias,

which were diagnosed by his treating rheumatologist, Dr. Moreland.5

        A.   Information Provided by Plaintiff

        In   support        of   his    disability         benefits     application

(“Application”),       Plaintiff       submitted      an    Attending     Physician



        4
      The Hospital terminated his contract of employment effective June 30, 2013,
because, according to Hospital representative Deborah Nichols, he was not meeting
the minium billing requirements or seeing a sufficient number of patients per
day. PLA-CL-IDI-000235.
        5

      The parties dispute when Dr. Moreland first diagnosed Plaintiff with
relapsing polychrondritis, i.e., before or after he was hired by the Hospital.
Resolution of this question is not material to Plaintiff’s claim under the
Disability Policy.

                                        -16-
Statement (“APS”) from Dr. Moreland, whom he had first seen on

September 4, 2009, and had most recently seen on May 3, 2013. See

PLA-CL-IDI-000028-29.     When   asked    to    list    Plaintiff’s    “Current

Restrictions,”    i.e.,   “activities     patient       should   not   do;”   and

“Current Limitations,” i.e., “activities patient cannot do,” Dr.

Moreland    stated,   “[s]evere    joint        pain,     fatigue,     recurrent

polychrondritis.” PLA-CL-IDI-000028. In response to the question on

the form regarding “[w]hat diagnostic or clinical findings support

[his] patient’s work restrictions and limitations[,]” Dr. Moreland

answered “[c]linical evaluation.” Id.

     In a letter dated June 13, 2013, addressed to the Hospital,

Dr. Orszulak stated that Plaintiff “should stop work as of June 10,

2013, based on the advice of his Rheumatologist.” PLA-CL-IDI-

000887.

     Defendant requested, by letters dated May 9, 2013; May 20,

2013; and June, 19, 2013, that Plaintiff complete and submit an

Individual Statement, Authorization, and Occupational Description.

PLA-CL-IDI-000033, 51, 55. In his Individual Statement, Plaintiff

indicated that the “[c]ondition [c]ausing [his] [d]isability” was

polychrondritis, the symptoms of which were “joint pain” and

fatigue,” that he first noticed the symptoms in 2006-07, and that

the date his “illness began” was 2006. PLA-CL-IDI-000109. When

asked which duties of his occupation he was able to perform and for

how long,    he   answered,   “limited    due    to     fatigue,   joint   pain,


                                   -17-
difficulty walking, standing.” PLA-CL-IDI-000110. When asked which

duties he was unable to perform, he referred to his “previous

answer.” Id.

     On the Occupational Statement, Plaintiff indicated that his

“job title” was “physician (neurologist).” PLA-CL-IDI-000114. The

form asked him to “list and describe [his] occupational duties” and

indicate how many hours he spent on each duty each week. Id.

Plaintiff   listed only   one duty,    and   repeated   his   job   title,

stating, “Physician/Neurologist.” Id. Under description, he wrote,

“evaluate and treat patients in and out patient” which he spent 40

hours each week performing. Id. In the section of the form asking

for details about his exertional and postural activities during an

8-hour workday, Plaintiff checked boxes indicating that he was

required to sit, stand, walk, balance, and reach “frequently,”

defined as “34-66%” of the day; and he was required to climb,

bend/stoop, kneel, squat/crouch, crawl, use foot controls, twist,

carry, push/pull, and lift “occasionally,” defined as “1-33%” of

the day. PLA-CL-IDI-000115.

     On July 18, 2013, Beth Robinson, Senior Disability Benefits

Specialist (“Benefits Specialist Robinson”), conducted the initial

phone interview with Plaintiff. PLA-CL-IDI-000168-172. Plaintiff

informed her that he has had disabling medical condition “since

2006 and it gradually progressed.” PLA-CL-IDI-000168. Plaintiff

explained that he is now on prednisone, which is “taking care of


                                -18-
his eye and arthritis,” but his “fatigue keeps increasing.” The

pain   sometimes   “breaks    through”      and   he   “has   to   go   into   the

hospital.”     When he saw patients, he had “difficulty standing and

walking” and “avoided standing as much as he could” because “[i]t

felt like he had 1000 lbs on his legs and he would fall[,]” and the

prednisone “also made him dizzy.” PLA-CL-IDI-000169. When he saw a

patient, he would “immediately” look to see if there was a chair,

but if not, he “held onto the patient’s bed, since he did not trust

himself to stand for a long time.” Id.            Sometimes, if there was no

chair, he would pretend to lean over the bed. Id. That would help

him restrain himself. Plaintiff continued to work though the

fatigue and pain were still there; he only told a few people about

his condition because he was trying to survive in a competitive

medical market. PLA-CL-IDI-000171.

       On October 20, 2013, Dr. Moreland submitted another APS as

requested by Defendant. Under the section on Functional Capacity,

Dr. Moreland indicated that on a day-to-day basis, Plaintiff could

sit, stand, walk, climb, twist/bend/stoop, reach above shoulder

level, and operate heavy machinery “[o]ccasionally,” which the form

defined   as   “1-33%”   of   the   time.    PLA-CL-IDI-000616.         He   could

occasionally lift up to 10 pounds, but he could never lift greater

than 10 pounds. Id. Dr. Moreland stated that Plaintiff was still

“unable to work” and that “no improvements” were expected in his

restrictions and limitations. Id.


                                    -19-
       B.    Defendant’s Vocational Consultant

       Defendant’s    Senior       Vocational    Resource   Consultant,   David

Gaughan (“VRC Gaughan”), reviewed the file including Plaintiff’s

billing production reports, physician statements, occupational

description, and statement from his previous employer. In a report

issued August 29, 2013, VRC Gaughan stated that in his opinion,

Plaintiff’s billing production was low for the period of January 1,

2013,   to   June    9,    2013.    PLA-CL-IDI-000348.      Given   Plaintiff’s

reported specialty of neurology, billing production beyond that for

office/inpatient exams would be expected. Id. “Based on information

present in the file,” VRC Gaughan determined that “the demands of

this    occupation”       would    require    “light   exertion,”   defined    as

follows:

       exerting up to 20 pounds of force occasionally, and/or up
       to 10 pounds of force frequently, and/or a negligible
       amount of force constantly. Physical demand requirements
       are in excess of those for Sedentary Work. Even though
       the weight lifted may be only a negligible amount, a job
       should be rated Light Work: (1) when it requires walking
       or standing to a significant degree; or (2) when it
       requires sitting most of the time but entails pushing
       and/or pulling of arm or leg controls; and/or (3) when
       the job requires working at a production rate pace
       entailing the constant pushing and/or pulling of
       materials even though the weight of those materials is
       negligible.

PLA-CL-IDI-000348 (quoting PAQ Services, Inc.’s Enhanced Dictionary

of Occupational Titles, data as of 8/29/13). Gaughan also listed

the “[c]ognitive considerations” entailed in Plaintiff’s job, which

included maintaining         attention       and concentration,     adhering   to


                                       -20-
medical     protocols         and      standards,    making    independent      medical

judgments,         and     communicating       clearly    in   speech    and    written

language. Id.

       C.     File Reviews by Defendant’s Medical Experts

              1.         Dr. Norman H. Bress

       Benefits Specialist Robinson subsequently requested a review

of Plaintiff’s Application from in-house medical consultant Norman

H.     Bress,      M.D.,     board-certified         in   internal      medicine    and

rheumatology. In her request, Benefits Specialist Robinson noted

that    the     “R[estrictions]           &    L[imitations]”    assessed      by   Dr.

Moreland—that Plaintiff was “[u]nable to work”—were “unclear and

further     review        will    be    needed.”     PLA-CL-IDI-000539.        Benefits

Specialist Robinson              requested that Dr. Bress answer the following

questions: “1. Are R&L’s supported as per Dr. Moreland? If so, when

did R&L’s begin? 2. What is the duration of the R&L’s? 3. When

should [medical record] be updated for review?” Id.

       Dr. Bress issued his report on October 8, 2018. PLA-CL-IDI-

000539-543. After he “reviewed the entire medical file,” Dr. Bress

agreed that Plaintiff’s “physical findings (although minimal) are

consistent          with      a        diagnosis     of   RP    [i.e.,      relapsing

polychrondritis],” although he was “unable to locate results of a

cartilage biopsy to confirm the diagnosis.” Id. However, Dr. Bress

concluded, even “[i]f the insured has RP, it is [his] opinion that

it is mild or very well controlled and therefore does not support


                                              -21-
restrictions or limitations for the following reasons:

      1. minimal recent physical findings-slight tenderness
      left ear lobe-no other findings to suggest the presence
      of RP such as ear redness, atrophy of ears or nasal
      cartilage
      2. maintained only on low dose prednisone (10 mg
      daily)-no need for immunosuppressives6
      3. most recent ESR and CRP7 normal
      4. follow up visit with Dr. Moreland in 6 months-more
      frequent visits would have been indicated if RP was
      active or severe[.]”

PLA-CL-IDI-000542. With regard to the other diagnosis listed on Dr.

Moreland’s     APS    (polyarthritis),        Dr.    Bress    observed       that

examinations and laboratory findings have revealed no abnormal

joint findings (e.g., no active joints or synovitis, negative

antinuclear    antibodies     and   rheumatoid      factor)   to   suggest   the

presence of a polyarthritis. Therefore, Dr. Bress opined, if a

polyarthritis is present, it is extremely mild and does not support

restrictions or limitations. Finally, none of Plaintiff’s co-morbid

conditions (hypertension, steroid induced diabetes, dyslipidemia,

scleritis in the left eye, polyneuropathy, vitamin D deficiency,

osteoarthritis, and osteopenia) were being claimed as impairing.

Taking into consideration all of Plaintiff’s conditions, both

individually and in totality, it was Dr. Bress’s opinion that


      6
      Contrary to this statement, several of Plaintiff’s treatment providers,
including Dr. Levy, recommended introduction of immunosuppressants. E.g., PLA-CL-
IDI-0001298.
      7
      However, as Dr. Bress admitted, the “erythrocyte sedimentation rate/ESR”
and “C-reactive protein/CRP” are “nonspecific blood test[s] for inflammation,
often elevated in active RP [relapsing polychrondritis].” PLA-CL-IDI-000541
(emphases supplied).

                                      -22-
restrictions and limitations are not supported on a physical basis.

     On October 15, 2013, Dr. Bress spoke with Dr. Moreland via

telephone and submitted an addendum to his report that same day,

PLA-CL-IDI-000562, summarizing the call as follows:

     Dr. Moreland stated that exam findings and results of lab
     tests are normal. In view of these findings, Dr. Moreland
     stated that he is not supporting any restrictions or
     limitations. Dr. Moreland mentioned that the insured
     states that he is unable to work because of fatigue, but
     there is nothing on exam and lab data to support this
     claimed impairment. Dr. Moreland is in agreement with my
     assessment as noted in my reviews. My opinion therefore
     remains the same.

PLA-CL-IDI-000569. Also on October 20, 2013, Dr. Bress sent a

letter to Dr. Moreland, repeating the above summary, for purposes

of confirming the essence of their conversation. PLA-CL-IDI-000569-

570. Dr. Moreland returned a copy of Dr. Bress’ letter, on which he

included the following handwritten note:

     As a Rheumatologist I see several patients with
     autoimmune diseases who report fatigue as a major
     problem. There is no blood test or approved questionnaire
     that accurately measures fatigue. Most often patients
     have normal lab (routine) and exams. So, although I have
     not placed any restrictions on work for Dr. Khan, he
     reports he cannot function with his current occupation.
     So, I support his claim for disability.

PLA-CL-IDI-000612.

     After reviewing this response, Dr. Bress’s opinion remained

“unchanged” because Dr. Moreland failed to provide “supporting

evidence[,]” “such as findings on exam that the insured appeared

fatigued or chronically ill, had difficulty with movements such as

rising onto and off the exam table, or other clinical findings.”

                               -23-
PLA-CL-IDI-000621-622.

     Meanwhile, Dr. Bress attempted to schedule a peer phone call

with Plaintiff’s most recent primary care provider, Dr. Rajarathna,

but was unable to do so. Accordingly, he sent her several questions

to answer. In particular, she was asked to list any restrictions

(activities which Plaintiff should not perform) and limitations

(activities which he is unable to perform). Dr. Rajarathna sent a

letter on November 29, 2013, stating in pertinent part, that

Plaintiff’s   “mental    situation   is   greatly   affected   by   his

disability,” that he “says he doesn’t have any physical strength to

maintain any function,” and that he is “unable to maintain any

position in any length of time without pain. He did not find any

period of time that he is symptoms [sic] free.” PLA-CL-IDI-000756.

Dr. Rajarathna concluded by stating that she believed Plaintiff

would not be able to continue his career as a neurologist. Id.

     Meanwhile, in a phone call with Benefits Specialist Robinson,

on November 8, 2013, Plaintiff’s attorney at the administrative

level, Michael Quiat, Esq. (“Attorney Quiat”) stated that “he spoke

with Dr. Moreland and does not think the physician understands

R[estrictions] & L[imitation]s. He will talk with the doctor to

verify if he will provide additional information to us” about R&Ls.

PLA-CL-IDI-000719. On November 18, 2013, Dr. Moreland sent a

follow-up letter to Dr. Bress to clarify his position regarding

Plaintiff’s restrictions and limitations. He stated,


                                -24-
       As a rheumatologist, I have experienced many patients who
       suffer with autoimmune diseases resulting in significant
       fatigue and other symptoms. Not all of those symptoms are
       verifiable by objective evidence, though they are no less
       real or debilitating.

       Dr. Khan reports intermittent periods of dizziness, left
       ear pain,    burning in the feet, arthralgia (causing
       difficulty walking and standing) and significant pain.

       In the case of Dr. Khan, his positive findings on
       examination include elevated blood pressure, tachycardia,
       fluid in the ears, redness in the left eye due to
       scleritis, decreased left nasolabial fold with mild
       ptosis and swelling right knee.

       Clearly given the above, Dr. Khan is restricted and
       limited from performing the regular and substantial
       duties of evaluating and treating patients both in the in
       patient and outpatient settings.

       Unless and until these symptoms resolve, he will continue
       to be unable to perform such responsibilities.

PLA-CL-IDI-000754.

       In an addendum to his report dated November 18, 2013, Dr.

Bress indicated that notwithstanding Dr. Moreland’s latest letter,

his opinion remained “unchanged.”       PLA-CL-IDI-000767.

       Dr. Bress also evaluated Dr. Rajarathna’s letter, which did

not change his opinion because she “lists symptoms, but no physical

findings.” Dr. Rajarathna mentions lack of physical strength, but

does   not   mention   documentation    of   muscle   weakness   on   exam;

likewise, she mentions Plaintiff’s “mental situation” but does not

provide any cognitive deficit noted on exam. PLA-CL-IDI-000767-768.

Dr. Bress observed that since the “physical findings and results of

lab tests are not in dispute, but rather the interpretation of


                                 -25-
these findings as they relate to the insured’s functionality, a DMO

[Designated     Medical   Officer]      rather   than    an   IME   [Independent

Medical Examination] opinion will be requested.” PLA-CL-IDI-000768.

      Dr. John G. Paty, Jr., board-certified in internal medicine

and rheumatology, was the DMO who performed a paper-review and

concurred with Dr. Bress’s opinion. PLA-CL-IDI-000772-775. Dr.

Paty’s December 5, 2013 report consists almost entirely of a

recitation of the medical records. His opinion was that “[w]ithin

a reasonable degree of medical certainty,” “the medical record did

not support impairment noted by Dr. Moreland” “because [the]

physical findings[,]” the “laboratory data[,]” “the claimant’s

activities,”     the   absence   [of]    medication      changes    with   recent

reported symptoms, with Prednisone continued at the same dosage,

and the six-months return visit with Dr. Moreland rheumatology AP

were inconsistent with impairment due to Relapsing Polychondritis

or pain due to multiple joint pain (polyarthralgia) and fatigue.”

PLA-CL-IDI-000775. Dr. Paty referred specifically to the following

activities as contradicting Dr. Moreland’s opinion: “day-to-day

activities of reading, computer use, occasional household chores

noted     in   his   statements,     working     until    the   DOD   [Date   of

Disability], and grocery shopping.” Id. According to Dr. Paty,8 no



      8

      Contrary to Dr. Paty, Plaintiff told Senior Disability Specialist Robinson
that he did not shop at grocery stores because they are too big; instead, he goes
to the gas station to get what he needs. He uses his car as much as possible and
avoids walking. PLA-CL-IDI-000170.

                                      -26-
further medical investigation was necessary. Id.

IV.    Defendant’s Denial of Benefits

       By   letter    dated    December    11,        2013,   Benefits    Specialist

Robinson     informed       Attorney   Quiat     that    Defendant      was   denying

Plaintiff’s claim, PLA-CL-IDI-000804-810, because the “medical

information . . . received does not support an impairment that

would prevent him from being able to perform the duties of his

occupation. As such, he is not eligible to receive Total Disability

benefits, Residual Disability benefits, Recovery benefits or Waiver

of    Premium.”      PLA-CL-IDI-000805.         Benefits      Specialist      Robinson

explained that the medical records “do not support an impairment

because physical findings, laboratory data, Dr. Khan’s activities,

the absence of medication changes with recent reported symptoms and

Prednisone continued at the same dosage, as well as the six-months

return visit with his treating physician are inconsistent with

impairment     due     to    Relapsing    Polychondritis         or    pain   due    to

polyarthralgia and fatigue.” PLA-CL-IDI-000805. The denial letter

also noted that Plaintiff’s “Individual Disability Status Update

forms completed in July and August 2013 noted difficulty with

mobility, fatigue, and any form of physical exertion, which is

inconsistent with physical findings noted by Dr. Moreland in 2013

and by Dr. Orszulak.” PLA-CL-IDI-000805-806. Moreover, Plaintiff’s

“reported     day-to-day       activities        of     reading,      computer      use,

occasional household chores noted in his statements, working until


                                         -27-
June 2013, and grocery shopping are inconsistent with an impairment

of   recurrent        polychondritis.”          PLA-CL-IDI-000806.       As    to     the

diagnosis of polyarthritis, Benefits Specialist Robinson observed

that Plaintiff’s “examinations revealed no abnormal joint findings

to suggest the presence of this condition[,]” and therefore, “if

this condition is present, it is extremely mild and does not

support restrictions or limitations.” Id.

V.   The Administrative Appeal

     A.     Plaintiff’s Appeal Letter, Supporting Documents and New
            Medical Opinions

     Attorney Quiat requested Plaintiff’s claim file via letter

dated April 21, 2014, and the matter was reassigned to Lead Appeals

Specialist Richard A. Enberg (“Appeals Specialist Enberg”). PLA-CL-

IDI-000839.      Plaintiff’s formal appeal and letter brief were filed

on June 9, 2014.               PLA-CL-IDI-000865-880. Attorney Quiat also

submitted a supporting certification from Plaintiff, PLA-CL-IDI-

000881-885, and several medical records that were already on file

with Defendant. In addition, Attorney Quiat submitted a new opinion

from rheumatologist Dr. Joseph M. Grisanti, whom Plaintiff saw on

April     10,    2014.     PLA-CL-IDI-000896-898.            Dr.    Grisanti        noted

Plaintiff’s          history     of        scleritis,    proteinuria,         relapsing

polychrondritis and arthralgias. Dr. Grisanti recommended that

Plaintiff pursue early retirement or disability because of his

inability       to    function        as     the    result   of    the   “dominating

fatigability” associated with the foregoing diagnoses. Dr. Grisanti

                                             -28-
was not optimistic that Plaintiff’s symptoms would resolve.

       Finally, Attorney Quiat submitted a Notice of Award from the

Social Security Administration (“SSA”), indicating that Plaintiff

was entitled to monthly disability benefits beginning December

2013.       PLA-CL-IDI-000900-903.

       By letter dated July 24, 2014, Attorney Quiat submitted a

supplemental      report     from   rheumatologist         John    H.    Stone,    M.D.,

M.P.H., dated July 23, 2014, along with Dr. Stone’s clinical notes

of his appointment with Plaintiff on May 29, 2014. PLA-CL-IDI-

000954-958. Dr. Stone opined that the diagnosis of polychondritis

was confirmed not only by the records but by the test results and

his clinical evaluation of Plaintiff. Given this diagnosis, Dr.

Stone stated, Plaintiff’s complaints of severe fatigue and pain

were    “reasonable        and   expected       symptoms    of     his    [r]elapsing

[p]olychrondritis.” Dr. Stone indicated that he was familiar with

the types of physical requirements demanded by hospital-based

medicine,      and   that,    given     Plaintiff’s   diagnosis          of    relapsing

polychronditis       and     physical    manifestations       of    the       condition,

Plaintiff was totally disabled from his prior occupation. Dr. Stone

explained that his opinion was based on his past experience in

treating relapsing polychrondritis, his clinical observations of

Plaintiff, and a review of his medical history.

       B.      The SSA Decision

       With    Plaintiff’s       permission,     Appeals     Specialist           Enberg


                                         -29-
obtained the Social Security Disability Insurance (“SSDI”) file

from the SSA. PLA-CL-IDI-000917. The SSDI file was received by

Defendant at some point after August 15, 2014, and before October

17, 2014.

      Plaintiff’s application was completed online and processed

over the phone. The SSA representative who interviewed Plaintiff

described him as polite and knowledgeable, and stated that he

“sounded very tired.”        A final decision was issued by a single

decision    maker9   on   November   18,    2013.   PLA-CL-IDI-001217-1253.

Plaintiff alleged disability based on relapsing polychondritis with

fatigue and arthralgia. PLA-CL-IDI-001228. The medical records

requested by the SSA were from Dr. Orszulak and Dr. Moreland, for

the period from 2012 to the present. PLA-CL-IDI-001228, 1254-1261.

Plaintiff described his duties during a typical workday as follows:

walking, standing, and sitting for 2.5 hours each; and stooping,

kneeling, and crouching for 1 hour each. PLA-CL-IDI-001223. He did

not have to lift or carry anything heavier 10 pounds. Id. The SSA

found that no consultative examination was required; that Plaintiff

had the “severe” impairment of “other disorders of the nervous

system” and the “non-severe” impairment of “diabetes mellitus”;



      9
            Under the SSA’s SDM model, a disability examiner could make the
initial determination in most cases without obtaining the signature of a
medical consultant.
https://www.federalregister.gov/documents/2018/12/12/2018-26803/modifications-
to-the-disability-determination-procedures-end-of-the-single-decisionmaker-tes
t-and
(last accessed Apr. 26, 2019).

                                     -30-
that his subjective complaints were substantiated by the objective

medical evidence alone; and that there were no medical opinions.

PLA-CL-IDI-001230.      The   SSA   concluded     that   Plaintiff     had   the

residual functional capacity (“RFC”) to            stand and/or walk (with

normal breaks) for “significantly less than 2 hours” and sit (with

normal breaks) for about 6 hours in an 8-hour workday. PLA-CL-IDI-

001231. The SSA found that “due to extreme fatigue,” Plaintiff was

“unable to [perform] a 40 hour/week job.” Id. When asked to explain

how and why the evidence supported the limitations imposed, the SSA

cited bone scans in 2006 indicating arthritic changes in the hands

and feet. He also stated that Plaintiff got an infection in 2004,10

and since that time has been unable to discontinue prednisone; that

he has established joint pain; that he experiences extreme fatigue,

headaches, and dizziness to the point where he would collapse or

need to hold onto a fixed object so as not to fall; and that he has

experienced swelling in his feet and has left-sided facial droop.

The SSA concluded that Plaintiff did not have the RFC to perform

his past relevant work as a neurologist (Dictionary of Occupational

Titles (“DOT”) code 070.101-050).11 Because Plaintiff’s impairment


      10

       It is unclear to what the decision is referring as there are no medical
records from 2004, and no reference in the medical records available that
Plaintiff ever had an infection that was treated with prednisone. This may be a
reference to Plaintiff’s left eye episcleritis which was treated with prednisone.
      11
            A neurologist is classified as a light exertional level job in the
DOT. See http://www.govtusa.com/dot/dot01b.htm;
https://occupationalinfo.org/07/070101050.html (last accessed Apr. 26, 2019).


                                      -31-
was “so severe that he is limited to        significantly less than a

full range of sedentary work,” Medical-Vocational Rule 204.00

directed a finding of disability. PLA-CL-IDI-001232.

     C.     Defendant’s Medical Consultant’s Review on Appeal

     Defendant’s in-house medical consultant Beth Schnars, M.D.,

board-certified in internal medicine, conducted a paper review of

Plaintiff’s claim and issued a report. PLA-CL-IDI-000934-939. In

pertinent part, Dr. Schnars agreed that relapsing polychondritis,

“a   rare    autoimmune     disorder   characterized   by    progressive

inflammation of cartilage particularly of the ears, nose, and

trachea with cartilage destruction,” “can also be associated with

polyarthritis and ocular symptoms[,]” such as alleged by Plaintiff.

PLA-CL-IDI-000937. Dr. Schnars commented that the treatment for

this disorder was “low dose steroids with addition of other immune

modulating   agents   for   unremitting   symptoms.”   Id.   “While   some

symptoms are supportive of this diagnosis,” she noted, “the medical

records provided do not [sic] severity [sic] symptoms, aggressive

treatment or exam findings supportive of significant underlying

pathology[,]” PLA-CL-IDI-000937, since “[s]erial peripheral joint

exams by various providers since 2005 have all been normal without

any documentation of significant tenderness or synovitis[;]” and

“[t]here has been no evidence of cartilaginous inflammation or the

ears/nose/trachea (the ear lobe does not contain cartilage).” Id.

     Dr. Schnars noted that rheumatologist Dr. Grisanti’s office


                                   -32-
visit note “remarked on tenderness of the upper aspect of the left

ear without swelling/redness,” and Dr. Moreland mentioned “left eye

ptosis with nasal labial flattening in [his] letter of advocacy in

11/13[,]” but “[t]hese findings have been present since 2006[,] are

not suggestive of polychondritis[,] and would not contribute to

functionality.” PLA-CL-IDI-000937. Serial connective tissue panels

and inflammatory markers have all been negative since 2005. Dr.

Schnars observed that while Plaintiff’s early bone scans noted mild

peripheral joint uptake, no provider has recently recommended bone

imaging “as would be anticipated for unremitting pain limiting

functionality.” PLA-CL-IDI-000937. Morever, there have been no

medication    changes     recommended        as    would     be     anticipated   for

uncontrolled symptoms due to underlying rheumatologic disorder;

instead, Plaintiff has been self-prescribing prednisone (l0 mg

daily) since 2009, and there have been no medications used for

joint pain. Id.

     Dr.    Schnars     noted   that    Dr.       Moreland        “recommended    work

cessation due to fatigue/arthralgias when presented with disability

papers[,]” in May 2013, but a primary care note from May 30, 2013,

“documented no reports of arthralgias or ear pain with normal

exam.”

     Considering        Plaintiff’s          general         medical       diagnoses

(polychondritis,      episcleritis,      arthralgias,         diabetes,     fatigue,

chronic    pain,   hypertension        and    neuropathy)          collectively    and


                                       -33-
individually, in a “whole person analysis,” Dr. Schnars found they

“do not rise to the level of impairment from or since the [date of

disability]” because all of Plaintiff’s supporting medical expert

opinions from Dr. Moreland, Dr. Rajarathna, Dr. Grisanti, and Dr.

Stone were “based on self reports of long standing fatigue without

supporting evidence of abnormalities on exam or lab findings and

lack    of     aggressive    medical      management.”     After       reviewing

rheumatologist Dr. Stone’s letter and clinical notes, Dr. Schnars

issued an addendum finding that they did not change her opinion.

PLA-CL-IDI-000960.

       D.     “No Deference” Review by Outside Medical Expert

       Appeals Specialist Enberg, after conferring with Dr. Schnars,

decided to obtain a “no deference” medical review of the file by an

outside      physician   credentialed     in   rheumatology.     Dr.    Schnars

provided the following questions for the outside rheumatologist’s

paper IME: whether the medical records support the diagnosis of

polychondritis;      whether    the     medical     records      support    any

restrictions or limitations for any period from June 10, 2013;

whether the intensity of treatment, frequency of evaluation, exam

findings     and   diagnostic   testing      consistent   with   severity    of

underlying disease from polychondritis or other medical conditions;

and whether the medical records reflect any change in condition

around the date of disability from chronic medical issues. PLA-CL-

IDI-000974.


                                      -34-
     On August 15, 2014, rheumatologist Alfonso Bello, M.D., of the

Illinois Bone & Joint Institute, was sent Dr. Schnars’s questions,

Plaintiff’s    medical     records,     and     the      in-house   file    reviews

performed by Defendant’s medical consultants. Dr. Bello was not

sent the SSDI file, as it had not been received by that point. PLA-

CL-IDI-000986-989.

     Dr. Bello submitted his report to Defendant on September 17,

2014. PLA-CL-IDI-001330-1333. In response to Defendant’s specific

questions,     he     concluded   that        the     diagnosis     of    relapsing

polychrondritis     was    confirmed    based       on   the   history,    clinical

examination,    and    evaluation      by   two     different     board-certified

rheumatologists. PLA-CL-IDI-001332. Notwithstanding the diagnoses

of relapsing polychrondritis and complaints of arthralgias and

fatigue, Dr. Bello found “there has been no clear evidence of

physical     limitations     based     on     objective        clinical    evidence

specifically of abnormal musculoskeletal examinations that would

warrant restrictions or limitations based on [a] reasonable degree

of medical knowledge.” Id. According to Dr. Bello, the level of

activity required to practice medicine would fall into the category

of sedentary to light duty work exertion requirements but “there

has been no data that was provided in the medical records to

support restrictions in either category.” Id. Dr. Bello determined

that the frequency of evaluations, exam findings, and diagnostic

testing “appear to be consistent with [Plaintiff]’s diagnosis of


                                       -35-
[sic] difficulty in the overall management; however, there is [sic]

no   treatment   guidelines”    for   relapsing   polychrondritis.    Id.

Finally, as to whether there was any change in Plaintiff’s medical

condition around the alleged date of disability, Dr. Bello opined

that there “appears to be no specific findings that would indicate

a flare other than of his scleritis.” PLA-CL-IDI-001333. Dr. Bello

reiterated   that   “other     than   his   subjective   complaints   of

arthralgias and fatigue, there were no specific musculoskeletal

findings are noted at any of the clinical evaluations reviewed.”

Id. Therefore, “it is difficult to assess whether in fact there

were any major changes through the period of the medical records to

the period reviewed.” Id.

      E.   Denial of the Appeal

      On October 17, 2014, Appeals Specialist Enberg sent Attorney

Quiat a letter stating that Defendant was denying Plaintiff’s

appeal. PLA-CL-IDI-001345-1351. The letter chiefly relied on Dr.

Bello’s file review. Defendant purported to distinguish the SSDI

decision on the basis that the SSA did not include a review by a

physician, that it was “inconsistent with the medical evidence,”

that the SSA did not consider unspecified evidence subsequent to

October 31, 2013, which was “not supportive of disability,” and

that the “comprehensive medical reviews by the Unum physician and

the specialty medical examiner are compelling evidence in support

of work capacity for your occupation.”


                                  -36-
      On    November        19,     2014,      Defendant       submitted       additional,

unspecified records to Dr. Bello. PLA-CL-IDI-001364. On December 5,

2014, Dr. Bello issued a brief addendum stating that his “previous

opinion stands.” PLA-CL-IDI-001372-1373. On December 22, 2014,

Appeals Specialist Enberg notified Attorney Quiat about having

forwarded the additional records to Dr. Bello, and that review of

these records did not change Dr. Bello’s opinion. PLA-CL-IDI-

001378-1379.

VI.   Plaintiff’s Credibility

      After    reviewing          the    entire      Administrative     Record,      it   is

apparent that—in the opinions of Defendant and its in-house and

external      medical       consultants—Plaintiff’s             claim    for     long-term

disability     benefits       stood      or    fell    on   the   credibility       of    his

subjective complaints. A district court’s determination as to

whether a claimant’s complaints of pain and fatigue are or are not

credible is a finding of fact subject to appellate review for clear

error.     Connors,     272       F.3d    at    137.     The    question       of   whether

Plaintiff’s     subjective          complaints        are     sufficient   evidence       of

disability is legal in nature and subject to de novo review on

appeal. Id.      (citing       LoPresti,        126    F.3d    at 39).     Thus,    before

proceeding      to    the     legal      issue,       the   Court   must       assess     the

credibility of Plaintiff’s complaints and make a factual finding.

See id.; see also Fed. R. Civ. P.                    52(a)(6).

      The Court is guided in its inquiry by the two-step credibility


                                              -37-
analysis utilized by adjudicators in the SSDI context.12 The Court

finds that Plaintiff has proven by a preponderance of the evidence—

in   particular,    the   unanimous     opinions    of   the   physicians    who

examined him—that he suffers from medically determinable impairment

s that could reasonably be expected to produce the pain and fatigue

alleged.    Defendant’s      in-house    medical     reviewers      have   never

meaningfully     challenged     the   validity     of    any   of   Plaintiff’s

diagnoses, and outside rheumatologist Dr. Bello agreed that the

diagnosis of relapsing polychondritis was confirmed by the medical

record.

      Turning to the next step, the Court notes that the SSA found

that the severity of Plaintiff’s symptoms were wholly substantiated

by his own statements in his application and the medical records

from Drs. Moreland and Orszulak (which represented but a small

subset of the records reviewed by Defendant and its consultants).

None of the physicians who examined Plaintiff ever suggested that

he was malingering or engaging in symptom magnification.

      The Court finds the attempts by Defendant and its medical


      12

      See, e.g., Meadors v. Astrue, 370 F. App’x 179, 183 (2d Cir. 2010)
(unpublished opn.) (the adjudicator first must determine whether the claimant
suffers from a “medically determinable impairment[ ] that could reasonably be
expected to produce” the symptoms alleged, and then “must evaluate the intensity
and persistence of those symptoms considering all of the available evidence; and,
to the extent that the claimant’s pain contentions are not substantiated by the
objective medical evidence, the ALJ must engage in a credibility inquiry”)
(quoting 20 C.F.R. § 404.1529 (applicable to claims filed prior to Mar. 27,
2017); citing Social Security Ruling 96–7P, Policy Interpretation Ruling Titles
II and XVI: Evaluation of Symptoms in Disability Claims: Assessing the
Credibility of an Individual’s Statements, 1996 WL 374186 (S.S.A. July 2, 1996)
(applicable to claims filed prior to Mar. 16, 2016)).

                                      -38-
reviewers to dissect Plaintiff’s credibility to be unavailing. For

instance, in-house medical consultant Dr. Schnars noted that when

rheumatologist Dr. Stone examined Plaintiff in 2014, there was “no

documentation of fatigue or limitations of functionality during

[Dr. Stone’s] 5/14 evaluation which is commented upon during 7/14

letter of advocacy.” However, a review of the medical records

indicates that Plaintiff consistently and routinely complained of

fatigue and joint pain to all of his physicians.                 The fact that Dr.

Stone, as well as Plaintiff’s other medical providers such as Dr.

Moreland, Dr. Levy, Dr. Grisanti, Dr. Rajarathna, “relied on [his]

subjective complaints hardly undermines [their] opinion[s] as to

[his]     functional   limitations,         as   ‘[a]    patient’s      report     of

complaints,     or   history,    is    an     essential        diagnostic   tool.’”

Green-Younger v. Barnhart, 335 F.3d 99, 107 (2d Cir. 2003) (quoting

Flanery    v.   Chater,   112   F.3d   346,      350    (8th    Cir.   1997);    last

alteration in original).

     Dr. Schnars and other of Defendant’s medical consultants also

found Plaintiff’s symptomatology not credible because his course of

treatment was not sufficiently “aggressive.” For instance, Dr.

Schnars noted that it was recommended on a few occasions that

Plaintiff take steroid-sparing agents but none were initiated.

Based on the Court’s reading of the medical records, it appears

that this recommendation was made largely to mitigate Plaintiff’s

significant adverse effects from prednisone, such as steroid-


                                       -39-
induced diabetes and mental status changes. While Dr. Schnars

asserted that Plaintiff took no medication for chronic pain, notes

from nephrologist Dr. Wu indicate that Plaintiff occasionally took

Celebrex, a pain medication13 prescribed by rheumatologist Dr. Liu.

On February 29, 2008, Dr. Liu informed primary care physician Dr.

Toma that Plaintiff’s “joint pain is still problematic but with his

BP [blood pressure] issues-we have not increased the Celebrex.”

PLA-CL-IDI-00110. Dr. Schnars and Dr. Bress found that Plaintiff’s

statements about the severity of his symptoms were undercut by the

fact that he was only taking 10 mg of prednisone. However, the

record shows that higher daily dosages “led to side-effects of

depression, mania and psychosis[.]” PLA-CL-IDI-001029. Plaintiff

has stated that he still experiences break-through pain even when

on prednisone. PLA-CL-IDI-000170.

      Appeals Specialist Enberg, Dr. Schnars and Dr. Paty relied on

the fact that Plaintiff continued to work after Dr. Moreland

completed the supporting disability papers to show that Plaintiff

was not disabled from performing his occupation. Dr. Schnars also

cited   a   Hospital   representative’s      comment   that   the   date   of

disability was within two weeks of Plaintiff’s being terminated



       13
            Celebrex® (celecoxib) is a non-steroidal anti-inflammatory in the
COX-2 inhibitor family used to relieve pain, tenderness, swelling and
stiffness caused by osteoarthritis (arthritis caused by a breakdown of the
lining of the joints) and rheumatoid arthritis (arthritis caused by swelling
of the lining of the joints).
https://medlineplus.gov/druginfo/meds/a699022.html (last accessed May 1,
2019).

                                    -40-
from his position. However, the reason given by the Hospital for

Plaintiff’s      termination     was     that     he   was   not   meeting   billing

expectations or seeing enough patients. This actually tends to

corroborate the statements Plaintiff made in 2013 to Dr. Moreland

and Dr. Rajarathna that his pain and fatigue were increasing in

severity to the point that he was unable to keep up the pace

required    of    him    at   work,    and   he    therefore       planned   to   seek

disability. In his sworn certification, Plaintiff stated that he

understood       why    the   Hospital    was     choosing    not    to   renew    his

employment contract and that the Hospital had offered him work as

an independent contractor; however, he turned it down because he

could not manage practicing medicine at a reduced level. The fact

that Plaintiff persevered in continuing to work despite his chronic

fatigue and pain should not be used against him. See Reddick v.

Chater, 157 F.3d 715, 722 (9th Cir. 1998) (“[D]isability claimants

should not be penalized for attempting to lead normal lives in the

face   of   their      limitations.”).       Indeed,     “numerous     courts     have

recognized that a disability claimant can still be found to be

disabled even if he or she worked for some period after the onset

of disability.” Perryman v. Provident Life & Accident Ins. Co., 690

F. Supp.2d 917, 950 (D. Ariz. 2010) (fact that claimant continued

to work for three years after diagnosis of chronic fatigue syndrome

was, by itself, insufficient to establish that she was not disabled

under ERISA disability plan’s “any occupation” provision, where


                                         -41-
there was evidence that she experienced serious problems working

during that period) (citing Hawkins v. First Union Corp. Long–Term

Disability Plan, 326 F.3d 914, 918 (7th Cir. 2003) (in an ERISA

fibromyalgia case, noting that there is no “logical incompatibility

between working full time and being disabled from working full

time” because “[a] desperate person might force himself to work

despite an illness that everyone agreed was totally disabling” but

“even   a   desperate   person   might    not   be   able   to   maintain   the

necessary level of effort indefinitely.”); Rochow v. Life Ins. Co.

of N. Am., 482 F.3d 860, 865 (6th Cir. 2007) (disability claimant’s

presence on the payroll subsequent to the alleged disability onset

date is not determinative as to whether he was disabled during that

time); other citation omitted).

     Defendant and its medical consultants also found Plaintiff’s

limited daily activities to be inconsistent with the degree of pain

and fatigue alleged by Plaintiff and with the disability-supporting

opinions by Dr. Moreland. Dr. Paty in particular cited Plaintiff’s

ability to read, use the computer, do occasional household chores,

and grocery shop. There is, quite obviously, nothing inherent in

these activities that proves Plaintiff has the ability to perform

the exertional and cognitive demands of a hospital neurologist,

much less to do so eight hours a day, five days a week, or, during

the periods when he was “on call,” to be able to do them twenty-

four hours a day, seven days a week, if necessary. Courts in this


                                   -42-
Circuit repeatedly have recognized in the SSDI context that a

“claimant’s participation in the activities of daily living will

not rebut his or her subjective statements of pain or impairment

unless there is proof that the claimant engaged in those activities

for sustained periods of time comparable to those required to hold

a [full-time] job” in the competitive workforce. Polidoro v. Apfel,

No. 98 CIV.2071(RPP), 1999 WL 203350, at *8 (S.D.N.Y. Apr. 12,

1999) (citing Carroll v. Sec’y of Health and Human Servs., 705 F.2d

638, 643 (2d Cir. 1983) (finding that Secretary failed to sustain

burden of showing that claimant could perform sedentary work on the

basis of (1) testimony that he sometimes reads, watches television,

listens to the radio, rides buses and subways, and (2) ALJ’s

observation that claimant “‘sat still for the duration of the

hearing and was in no evident pain or distress’”; circuit found

“[t]here was no proof that [claimant] engaged in any of these

activities for sustained periods comparable to those required to

hold a sedentary job”)).

      Having read the entire Administrative Record along with all of

the   parties’    submissions    in    connection   with    their   respective

dispositive      motions   and   the   R&R,   the   Court   is   convinced   of

Plaintiff’s credibility regarding the debilitating nature of the

subjective symptoms caused by his illnesses, in particular his

severe fatigue and pain.

                            CONCLUSIONS OF LAW


                                       -43-
       The following section constitutes the Court’s conclusions of

law, pursuant to Fed. R. Civ. P. 52(a)(1). To the extent that any

conclusion of law reflects a finding of fact, it shall to that

extent be deemed a conclusion of law. Barbu, 35 F. Supp.3d at 280.

As noted above, the parties have stipulated to review under the de

novo standard. Under this standard, Plaintiff bears the burden of

proving by a preponderance of the evidence that he was disabled as

defined by the Disability Policy and therefore entitled to benefits

under    it.    Kagan    v.   Unum    Provident,    775   F.    Supp.2d      659,   671

(S.D.N.Y. 2011) (citing Paese v. Hartford Life & Accident Ins. Co.,

449 F.3d 435, 441 (2d Cir. 2006) (on de novo review of an ERISA

plan    administrator’s        decision      claimant   has    burden   of    proving

disability under the policy by a preponderance of evidence);

Richards v. Hewlett-Packard Corp., 592 F.3d 232, 239 (1st Cir.

2010) (same)).

I.     Resolution of the Parties’ Objections to the R&R

       A. Standard of Review

       Should either party object to a magistrate judge’s report and

recommendation, “[a] judge of the court shall make a de novo

determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1). The Second Circuit has clarified that “[e]ven if

neither party objects to the magistrate’s recommendation, the

district       court    is    not    bound   by   the   recommendation        of    the


                                          -44-
magistrate.” Grassia v. Scully, 892 F.2d 16, 19 (2d Cir. 1989),

Rather, “‘[a] judge of the court may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the

magistrate. The judge may also receive further evidence or recommit

the matter to the magistrate with instructions.’” Id. (quoting 28

U.S.C. § 636(b)(1); citing Mathews v. Weber, 423 U.S. 261, 271

(1976); McCarthy v. Manson, 714 F.2d 234, 237 n. 2 (2d Cir. 1983)).

     B.   Defendant’s Objections

     Defendant filed Objections (“Def.’s Obj.”) (Docket No. 40)

asserting that the R&R (1) improperly admitted evidence outside the

administrative record without a showing of good cause by Plaintiff,

see Def.’s Obj. at 4-6; (2) erred by determining that “facts”

underlying other insurers’ decisions, which are not part of the

record, may be considered at a subsequent bench trial, see id. at

6-8; (3) erroneously relied on a claims manual issued by Defendant

that is not part of the administrative record, see id. at 8-11; (4)

incorrectly recommended that a bench trial is necessary, see id. at

11-14; and (5) erroneously concluded that Unum Group, Defendant’s

corporate parent, is the plan administrator, id. at 14-15.

          1.    Admission of Evidence Without Good Cause

     On January 5, 2016, rheumatologist Dr. Carette issued a

“Reassessment   Summary,”   indicating   that   Plaintiff   had   been

diagnosed with granulomatosis with polyangiitis (“GPA”), formerly

known as Wegener’s granulomatosis. The following day, January 6,


                                -45-
2016,   at   a   status    conference   with   Magistrate   Judge   Foschio,

Plaintiff’s counsel acknowledged on behalf of his client that no

discovery    beyond       the   Administrative   Record     was   necessary.

Subsequently, in support of his summary judgment motion, Plaintiff

sought admission of Dr. Carette’s Reassessment Summary because it

was relevant to proving that “he is totally disabled.” Docket No.

25-3 at 11. Defendant countered that the Reassessment Summary was

not part of the Administrative Record and that Plaintiff had failed

to meet his burden of establishing good cause for its admission and

consideration. Plaintiff replied that “a new diagnosis is good

cause.”

     The R&R correctly stated that in the Second Circuit “the

decision whether to admit additional evidence is one which is

discretionary with the district court, but which discretion ought

not to be exercised in the absence of good cause.” DeFelice v.

American Int’l Life Assurance Co. of New York, 112 F.3d 61, 66 (2d

Cir. 1997). The R&R then concluded that Plaintiff established good

cause to admit Dr. Carette’s Reassessment Summary because the

diagnosis was based upon objective medical testing and physical

examination, and therefore was “highly probative” of Plaintiff’s

disabling condition. R&R at 41.          Somewhat confusingly, however,

Plaintiff’s counsel did not make such an argument and, in fact,

admitted that Dr. Carette’s Reassessment Summary was not material

to the question of whether Plaintiff is disabled and entitled to


                                     -46-
benefits. See Declaration of Robert J. Rosati, Esq. (Docket No. 25-

2) ¶ 2 (“The point of this declaration is to bring to the Court’s

attention   facts regarding   the   case,   but   not   material   to   the

question of whether or not Dr. Khan is disabled and entitled to

benefits.”).

      Moreover, the probative value of extra-record evidence to a

claimant’s disability status is not the test for determining if

“good cause” exists to augment the administrative record. The Court

does not find Tritt v. Automatic Data Processing, Inc. Long Term

Disability Plan, No. 3:06-CV-2065 RNC, 2012 WL 3309380, at *10 (D.

Conn. Aug. 13, 2012), aff’d, 531 F. App’x 177 (2d Cir. 2013), to be

controlling here. Tritt involved the weight to be accorded to a

retrospective diagnosis already part of the record in an ERISA

case. See Tritt, 2012 WL 3309380, at *10.

     Likewise, Paese, 449 F.3d at 441, is distinguishable. In that

case, the district court found that good cause existed for the

admission of the report because it was highly probative and written

by a disinterested party who had actually examined Paese, and

because Paese was not at fault for the report’s initial absence

from the record.” Id. (emphasis supplied). Here, the record was not

created until after the Administrative Record was closed. At the

same time, Plaintiff arguably is not at fault for the absence of

the report’s contents from the Administrative Record. Dr. Carette’s

notes suggest that information which possibly could have led to an


                                -47-
earlier diagnosis of GPA may have been overlooked by Plaintiff’s

treatment     providers.    See   Docket    No.   25-2,     p.    16    of   36.     Dr.

Carette’s diagnosis of GPA was made after he repeated an ANCA

[Antineutrophil Cytoplasmic Antibody] test in June 2015, based on

his observation that Plaintiff was “once found to have positive

ANCA’s in an outside lab (method of detection not determined nor

was the type of ANCA).” Id. Dr. Carette repeated this test, which

yielded     positive   anti-PR3.    Plaintiff’s        history     of     scleritis,

polyarthralgia and positive findings in his urine suggestive of

glomerulonephritis, combined with his last serology assessment

showing     positive   anti-PR3,    “[a]ll    .   .   .     point[ed]         to   ANCA

associated vasculitis (Granulomatosis and polyangitiis). . . .”

Id., p. 14 of 36. On June 30, 2015, before ordering the new ANCA

test, Dr. Carette noted they “still don’t have a clear diagnosis.

. . .” Id., p. 16 of 36. And, as Plaintiff points out, Wegener’s

granulomatosis was considered as a diagnosis years ago.

      While Dr. Carette’s notes thus suggest that the diagnosis of

GPA   was   retrospective    in    nature,   it   is      not    clear.      Also,    as

Plaintiff argues, the Disability Policy does not require that he

have a definitive or certain diagnosis. Thus, it is difficult to

describe Dr. Carette’s report as “highly probative” on the issue of

whether Plaintiff was disabled at the time he applied for benefits.

Under Paese, the Court does not find good cause to admit Dr.

Carette’s Reassessment Summary as proof that Plaintiff was disabled


                                     -48-
as of June 10, 2013, because Plaintiff has not established that the

document was        “highly     probative”       and   was    not    included      in    the

Administrative Record through no fault of his own. The Court

therefore rejects this finding of the R&R.

            2.      Admissibility of Other Insurers’ Decisions

      The R&R correctly found that the favorable claims decisions

issued by     The      Hartford    and    MetLife,     from    whom        Plaintiff had

purchased disability policies, were not binding on this Court. R&R

at 46 (citing Kocsis v. Standard Ins. Co., 142 F. Supp.2d 241, 252-

53, 255 (D. Conn. 2001) (finding that Standard was “not bound by

the decision of Phoenix, another disability insurer, regarding the

plaintiff’s eligibility for benefits under an entirely separate

insurance policy”)). The R&R went on to find that the “facts” that

The Hartford and MetLife awarded long-term disability benefits “may

be considered at a bench trial.” R&R at 46 (citing Frischman v.

Fleming, 193 F. Supp. 619, 624 (E.D.N.Y. 1961)).

      The Court agrees with Defendant that Frischman is inapposite

to   this   ERISA      matter     for    several   reasons.         Most    importantly,

Frischman    stands      only     for    the   unremarkable         proposition         that

physician’s medical reports as to a claimant’s disability could be

considered by, but are not binding on, the SSA. Here, however, the

other insurers’ decisions are not actually in the Administrative

Record; nor are the policies they issued or the records they

considered.      The    only    information        available        to     the   Court    is


                                          -49-
Plaintiff’s assertion that he was “quickly” awarded benefits by The

Hartford and MetLife.

       It would demand too much of Frischman to read it as stating

that    other      insurers’   decisions,      based   on   different    policies

containing different definitions of disability, would be relevant

to this Court’s determination whether this claimant is disabled

under   the     policy    he   purchased    from   this     insurer.    The   Court

accordingly rejects this portion of the R&R.

              3.      Reliance on Claims Manual Not in the Record

       The R&R noted that Plaintiff presented an argument to the

effect that “Defendant’s own claims manual requires the SSA’s

decision to be given ‘significant weight.’” R&R at 43. Defendant

objects to this observation because the claims manual itself is not

in the Administrative Record and because Plaintiff did not mention

the claims manual until he filed his reply brief. Defendant also

objects to the R&R’s finding that the SSA’s decision is relevant

and should be given “‘significant weight,’ as required under the

Disability Policy.” R&R at 46.

       To the extent the R&R asserted that the Disability Policy

requires significant weight to be accorded to a decision by the

SSA, this is inaccurate: The Disability Policy mentions nothing

whatever      about    decisions   by    the   SSA.    However,   as    Plaintiff

counters, the Administrative Record contains evidence, from at

least two employees, that the claims manual applicable to deciding


                                        -50-
claims under the Disability Policy does require significant weight

to be given to the SSA’s disability decisions.

      First, Appeals Specialist Enberg sought input from in-house

attorney Nancy M. Smith (“Attorney Smith”) regarding the caselaw

cited in Plaintiff’s appeal letter. In her response, Attorney Smith

      note[d] that the Insured was awarded SSDI benefits. Under
      the claim manual, the company must provide significant
      weight to that decision. The administrative record would
      include the information provided by him that the other
      carriers are providing benefits.

      In an [sic] response you should note that the company has
      conducted a full and fair evaluation of the Insured’s
      eligibility for benefits consistent with its obligations
      under the policy and ERISA.

PLA-CL-IDI-000929 (emphasis supplied).

      On September 11, 2014, Appeals Specialist Enberg informed

Attorney Quiat that he was awaiting receipt of the SSDI file.

Appeals Specialist Enberg “explained that if the opinion of the

rheumatologist supports disability, the SSDI file would not be

necessary to complete appeal. However, if the rheumatologist does

not   support   disability   we   are    still   required   to   provided

significant weight to SSDI.” PLA-CL-IDI-001212 (emphasis supplied).

As the R&R notes, Defendant “‘admits that the administrative record

contains claim notes, which speak for themselves.’” R&R at 44 n. 12

(quoting Defendant’s Response Statement of Facts (Docket No. 27-2)

¶ 72; alteration omitted). In light of the foregoing, the Court

finds no error in the R&R’s analysis of the SSA decision and the

weight to be accorded to it under the claims manual applicable to

                                  -51-
Plaintiff’s Disability Policy.

     Finally, Defendant’s assertion that “the record contains none

of the information on which the SSA based its decision,” Def.’s

Obj. at 10, is incorrect. The Administrative Record contains the

entire SSA file, and the SSA’s decision indicates which medical

records were requested, obtained, and considered.

            4.    Recommendation for a Plenary Bench Trial

     Because the parties have consented to a bench trial “on the

papers” before this Court, the R&R’s recommendation that a plenary

bench trial is necessary, see R&R at 53-54, has been rendered moot.

            5.    The Identity of the Claims Administrator

     Defendant objects that the R&R misconstrued the facts related

to the identity of the claims administrator. In particular, the R&R

asserted   that   “[a]ll   claims   under   the   Disability   Policy   are

administered by Defendant’s corporate parent and agent Unum Group.”

R&R at 9. Defendant notes that the R&R provided no citation to the

record to support this statement. In its Response to Plaintiff’s

Statement of Material Facts, Defendant denied Plaintiff’s assertion

that all decisions and all actions were made by Unum Group.

Instead, Defendant stated that “Provident admits that employees of

Provident’s parent, Unum Group, administered and made benefits

determinations on [P]laintiff’s claim on behalf of Provident.”

     It is not clear to the Court what practical difference the

precise    identity   of   the   claims    administrator   makes   to   the


                                    -52-
disposition of this case, since there is no dispute about which

standard of review applies.           Cf., e.g., Daniel v. UnumProvident

Corp., 261 F. App’x 316, 318 (2d Cir. 2008) (unpublished opn.)

(district court could consider agreement between insurer and its

parent corporation, even though it was not in administrative

record, where agreement was offered not to establish historical

fact pertaining to merits of claim, but to answer question that was

not, and could not have been, considered by plan administrator,

i.e., which entity decided claim and, therefore, which standard of

review was applicable in federal court). Therefore, the Court

rejects Defendant’s objection as moot.

     C.     Plaintiff’s Objections

     Plaintiff   objects      to     the   R&R’s    finding   that   Plaintiff’s

doctors’    opinions   conflict       with    the   opinions    of   Defendant’s

reviewing medical professionals, thereby creating genuine issues of

material fact which preclude summary judgment in Plaintiff’s favor.

Plaintiff   asserts    that    the    opinions      from   Defendant’s    medical

professionals (1) are not relevant to the issues presented; (2) do

not rebut Plaintiff’s doctors’ opinions; and (3) are based on a

lack of objective medical evidence that is not required by the

policy. See Plaintiff’s Objections (“Pl.’s Obj.”) (Docket No. 41)

at 1; see also id. at 2-5. According to Plaintiff, “Defendant’s

doctors provide[d]     no     opinion on      the issue       presented   by   the

case—whether [Plaintiff] is disabled,” but instead “only provided


                                       -53-
opinions    as   to   whether    ‘objective    medical      evidence’     prove[s]

[Plaintiff] is disabled.” Id. at 3. Because the Policy does “not

require objective medical evidence,” and Plaintiff is “disabled by

fatigue, which “is not susceptible to proof by objective medical

evidence,” id., their opinions are irrelevant. Id.

      Defendant responds that the R&R correctly determined Plaintiff

was not entitled to judgment as a matter of law because Plaintiff

failed to meet his burden of proving his disability under the terms

of the Policy, namely, that he was unable, by reason of sickness or

injury, to perform each of the material duties of his occupation.

See Defendant’s Response to Plaintiff’s Objections (Docket No. 45)

at   3.   Defendant   asserts     that   it   properly      declined    to   credit

Plaintiff’s doctors’ because their opinions merely recite his

subjective complaints of pain and fatigue, and they never performed

any tests to confirm, objectively, the extent of the limitations

caused    by   Plaintiff’s      complaints.    Defendant      further     disputes

Plaintiff’s assertion that he did not need to support his claim

with objective medical evidence, given that the Policy states that

Defendant “can require any proof that [it] consider[s] necessary to

consider [his] claim.’” Id. at 4 (quotation and boldface omitted).

      As discussed further below, the Court finds that Plaintiff has

established by a preponderance of the evidence that he is entitled

to   long-term   disability      benefits     under   the    “Your     Occupation”

provision of the Disability Policy.


                                      -54-
            1.   Defendant Imposed a Requirement of Objective Proof
                 That Is Not Contained in the Policy

     Under de novo review, in contrast to arbitrary and capricious

review, the Court determines the meaning of plan provisions without

deference   to the   claims administrator’s   interpretation.   E.g.,

Jordan v. Ret. Comm. of Rensselaer Polytechnic Inst., 46 F.3d 1264,

1273 (2d Cir. 1995).    The Second Circuit employs the doctrine of

contra proferentem to construe ambiguous language in contracts

governed by ERISA, where, as here, review is de novo rather than

arbitrary and capricious. Masella v. Blue Cross & Blue Shield of

Conn., Inc., 936 F.2d 98, 107 (2d Cir. 1991).

     As an initial matter, the Court notes that as the drafter of

the Disability Policy, nothing prevented Defendant from inserting

a coverage exception for claims of disability based on self-

reported or subjective symptoms and limitations. The Disability

Policy at issue here has no exception to coverage for such claims,

so Defendant has assumed the risk of having to pay claims based on

diseases, such as Plaintiff’s, that are difficult to diagnose and

to quantify. See Salomaa v. Honda Long Term Disability Plan, 642

F.3d 666, 678 (9th Cir. 2011) (ERISA plan had “no exception to

coverage for chronic fatigue syndrome, so CIGNA has taken on the

risk of false claims for this difficult to diagnose condition”).

     In describing the type of written proof that is required, the

Disability Policy employs the amorphous term “any evidence.” By not

specifying what type of evidence would be required or how it would

                                -55-
be weighed, Defendant left itself a loophole to interpret the

Disability Policy to mean that only objective proof is satisfactory

to prove a claimant is disabled. Indeed, Defendant’s interpretation

effectively precludes any claimant who has a sickness or disease

that manifests in mainly “subjective” symptoms from being awarded

benefits.      The Court rejects this interpretation as being contrary

to the remedial purpose behind ERISA. See Masella, 936 F.2d 98, 107

(failing to employ contra proferentem would “afford less protection

to employees and their beneficiaries than they enjoyed before ERISA

was enacted, a result that would be at odds with the congressional

purposes of promoting the interests of employees and beneficiaries

and protecting contractually defined benefits”) (internal quotation

marks and quotation omitted).

            2.     Defendant and Its Medical Consultants Arbitrarily
                   Ignored Plaintiff’s Subjective Complaints

      “It has long been the law of this Circuit that ‘the subjective

element   of     pain   is   an   important   factor   to   be    considered   in

determining disability.’” Connors, 272 F.3d at 136–37 (quoting

Mimms v. Heckler, 750 F.2d 180, 185 (2d Cir. 1984)). Fatigue is

likewise the type of symptom that may not be discounted simply

because   the     amount     of   fatigue   an   individual      experiences   is

subjective in nature. See, e.g., Hawkins v. First Union Corp.

Long-Term Disability Plan, 326 F.3d 914, 919 (7th Cir. 2003)

(noting that “the amount of pain and fatigue that a particular case

of   [chronic     fatigue     syndrome]     produces   cannot     be   [measured

                                       -56-
objectively]” and rejecting medical opinion “that because it is

subjective [the claimant] is not disabled”); Mitchell v. Eastman

Kodak Co., 113 F.3d 433, 443 (3d Cir. 1997) (in a case where

claimant alleged chronic fatigue syndrome, which “has no known

etiology,    it    would    defeat     the      legitimate    expectations      of

participants . . . to require those with CFS to make a showing of

clinical evidence of such etiology as a condition of eligibility

for   LTD   benefits”)     (internal       quotation    marks   and     citations

omitted).

      Although the district court, on de novo review of an ERISA

plan administrator’s decision, “is not required to accept [a

claimant’s subjective] complaints as credible[,]” Connors, 272 F.3d

at 136 (citing Aponte v. Sec’y of the Dep’t of Health & Human

Servs., 728 F.2d 588, 591 (2d Cir. 1984)), “it cannot dismiss

complaints    of    pain    as     legally       insufficient       evidence    of

disability[.]” Id. (citations omitted). Here, the Court already has

found Plaintiff’s subjective complaints to be fully credible.

See Section VI, supra. The Court will proceed to examine the legal

sufficiency of that evidence.

      In the Second Circuit, a plaintiff’s subjective complaints, if

believed, can be sufficient to establish disability. See Rivera v.

Schweiker, 717 F.2d 719, 724 (2d Cir. 1983) (characterizing SSDI

claimant’s   frequent      complaints      to    his   wife   and   neighbor    of

headaches    and   neck    pains     and   his    testimony     about    same   as


                                      -57-
“overwhelming, substantial evidence” of the extent of claimant’s

pain); Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979) (“[T]he

subjective evidence of appellant’s pain, based on her own testimony

and medical reports of examining physicians, is more than ample to

establish her disability, if believed.”)). Indeed, “[m]any medical

conditions depend for their diagnosis on patient reports of pain or

other symptoms, and some cannot be objectively established until

autopsy.   In   neither     case    can   a   disability      insurer    condition

coverage on proof by objective indicators such as blood tests where

the condition     is   recognized yet         no   such   proof      is possible.”

Salomaa, 642 F.3d at 678.

     However, this is exactly what Defendant did here. Drs. Bress,

Schnars, Paty and Bello relied on the lack of “laboratory data” and

“objective” clinical findings to find Plaintiff’s complaints of

fatigue and pain unsubstantiated. Defendant’s medical reviewers

largely ignored the abnormal bone scans performed in 2006 that were

suggestive of a polyarthralgia. And, they have not stated what

types of laboratory results they would have expected to see in a

person with Plaintiff’s disease profile and symptoms. As far as

examination     findings,    they    expected      to   see   such    things   as a

fatigued appearance, joint swelling and decreased range of motion,

or the inability to get on the examination table. Defendant’s

consultants have not pointed to any medical authority stating that

swelling and decreased range of motion always occurs in cases of


                                      -58-
polyarthralgia secondary to relapsing polychrondritis. Contrary to

Defendant’s suggestion, whether a patient “looks” tired is, of

course, a wholly subjective judgment. Rheumatologist Dr. Moreland

explained that there is no blood test or approved questionnaire

that accurately measures fatigue, and most often his patients have

normal laboratory results and examinations. Defendant’s medical

experts’ opinions demanded unspecified types of objective proof

that, given the nature of Plaintiff’s diagnoses and symptoms, is

essentially impossible to obtain.

     Defendant’s     medical         reviewers’       opinions     collectively

constitute an unfavorable referendum on Plaintiff’s credibility,

formed without the benefit of examining Plaintiff in person. The

Court recognizes that while plan administrators may not arbitrarily

reject or refuse to consider the opinions of a treating physician,

they “are not obligated to accord special deference to the opinions

of treating physicians.” Black & Decker Disability Plan v. Nord,

538 U.S. 822, 825 (2003). Here, given the nature of Plaintiff’s

disease, any opinion as to his physical limitations necessarily had

to be based in large part on his subjective sensations of fatigue

and pain. A “‘special problem’” arises where, as here, “credibility

determinations     are   at    stake:    if    ‘the    conclusions     from    [a

non-treating   physician’s]      review      include    critical    credibility

determinations     regarding     a     claimant’s      medical     history    and

symptomology, reliance on such a review may be inadequate.’” Holt


                                      -59-
v. Life Ins. Co. of N. Am., No. 1:13-CV-339, 2015 WL 1243529, at *5

(E.D. Tenn. Mar. 18, 2015) (quoting Calvert v. Firstar Fin., Inc.,

409 F.3d 286, 297 n. 6 (6th Cir. 2005)). The “special problem”

described in Calvert is dramatically illustrated by this case,

where Defendant, despite having the authority to conduct an in-

person medical examination or functional capacity evaluation, chose

not to do so and instead repeatedly sought paper reviews of

Plaintiff’s case. This “‘[r]aises questions about the thoroughness

and   accuracy    of   the     benefits    determination.’”       Holt,     2015   WL

1243529, at *5 (plan administrator’s failure to invoke right to

physical examination claimant, who suffered from fibromyalgia,

contributed to finding that its denial of benefits was arbitrary

and   capricious,      given    nature    of     claimant’s    illness)     (quoting

Calvert, 409 F.3d at 293; alteration in original)); see also Smith

v. Cont’l Cas. Co., 450 F.3d 253, 263–64 (6th Cir. 2006) (holding

that a non-treating physician’s characterization of the claimant’s

“subjective      complaint[s]”      as    “out    of     proportion    to   physical

findings” contributed to the arbitrary nature of the plan’s denial

of    benefits    because      it   involved       the     type   of   credibility

determination best made by a treating physician).

           3.      Defendant Ignored Evidence Regarding the Actual
                   Vocational Requirements of Plaintiff’s Job and His
                   Ability to Perform Them

      Although Defendant’s medical experts unanimously critiqued Dr.

Moreland for not assigning sufficiently specific “Restrictions &


                                         -60-
Limitations,” they overlooked the fact that Dr. Moreland did

complete a form at Defendant’s request in which he gave an opinion

as   to   Plaintiff’s      exertional    limitations.   In   particular,    Dr.

Moreland estimated Plaintiff’s ability to sit, stand, and walk as

“occasional,” which Defendant’s form defined as 1 to 33 percent of

a workday. Defendant’s vocational expert, VRC Gaughan, provided an

opinion    as   to   the    exertional    and   cognitive    requirements    of

Plaintiff’s job as a hospital neurologist, concluding that it was

a “light” exertional level job which required standing for around

6 hours a day, well over 33 percent of a workday. Apparently,

however, neither Defendant nor its medical reviewers considered

this evidence as they did not mention Dr. Moreland’s form providing

specific      physical     limitations     or   VRC   Gaughan’s    vocational

assessment.

      While     Defendant’s    outside     medical    consultant   Dr.   Bello

remarked in passing that a hospital-based neurology position is

“sedentary to light” in exertion, he is not a vocational expert and

he did not analyze Plaintiff’s specific position, unlike VRC

Gaughan. Consistently with VRC Gaughan, the SSA determined that,

according to the DOT, the strength level of Plaintiff’s previous

position was “light.” However, discussion or mention of the SSDI

decision was conspicuously absent from the reports issued by

Defendant’s medical consultants, notwithstanding admissions by

Appeals Specialist Enberg and Attorney Smith that the claims manual


                                        -61-
applicable    to    deciding    Plaintiff’s   disability    claim   required

“significant weight” be accorded to a decision from the SSA.

Defendant’s     chief    justification      for   discounting    the   SSA’s

decision—that no medical expert reviewed Plaintiff’s SSDI claim or

provided   an      opinion—is   unpersuasive,     given   that   Defendant’s

consultants did not directly address whether Plaintiff is unable to

perform the material and substantial duties of his occupation but

instead attacked on his credibility. It further demonstrates that

the opinions of Defendant’s medical reviewers hardly constitute

“compelling evidence” for ignoring the SSA’s decision.

     In sum, the Court finds that Plaintiff has established by a

preponderance of the evidence that he is unable, due to sickness or

disease, to perform the material and substantial duties of his

occupation as a hospital neurologist, and he therefore is disabled

under the “Your Occupation” provision of the Disability Policy.

     D.    Remand for Defendant to Consider the “Any Occupation”
           Claim Is Unnecessary

     The R&R correctly found that Plaintiff’s failure to exhaust

administrative remedies with regard to the “Any Occupation” claim

is not a jurisdictional defect in the ERISA context but is an

affirmative defense. The R&R found that Defendant had waived the

affirmative defense, and that Plaintiff likewise had waived the

opportunity to raise the argument of Defendant’s waiver. R&R at 55.

In light of the “federal policy favoring exhaustion” in ERISA

cases, and absent a “clear and positive showing” that remand would

                                     -62-
be “futile,” the R&R recommended dismissing the “Any Occupation”

claim without prejudice.   Id. at 56.

     The Court notes that when reviewing under the arbitrary and

capricious standard, the Second Circuit has directed that an

unexhausted claim be remanded “unless no new evidence could produce

a reasonable conclusion permitting denial of the claim or remand

would otherwise be a ‘useless formality.’” Miller        v. United

Welfare Fund, 72 F.3d 1066, 1071 (2d Cir. 1995) (quoting Wardle v.

Central States, Southeast & Southwest Areas Pension Fund, 627 F.2d

820, 828 (7th Cir. 1980); further citation omitted). Here, the

Court’s review is under the less deferential de novo standard.

     At the time of Defendant’s final adverse decision in 2004, the

record in this case spanned 8 years and included a finding of

disability by the SSA that is basically equivalent to a finding of

disability under the “Any Occupation” standard. No reasonable

argument can be made that record is incomplete. It is true that

Defendant could obtain “new” evidence in the form of an in-person

independent medical examination or functional capacity evaluation

of Plaintiff. However, Defendant had more than ample time and

opportunity to order such examinations, yet deliberately declined

to do so.

     After reviewing the entire Administrative Record, the Court

finds that no new evidence could produce a reasonable conclusion

permitting a non-arbitrary denial of Plaintiff’s claim under the


                               -63-
“Any Occupation” standard. Remand would, in this case, be a useless

formality. The Court further finds that the Administrative Record

establishes, by a preponderance of the evidence, that Plaintiff is

unable, due to sickness or disease, to perform the material and

substantial duties of any occupation and, as such, is disabled

under the “Any Occupation” provision.

                             SUMMARY

     The Court concludes that, based on the Administrative Record,

Plaintiff has established by a preponderance of the evidence that

he is entitled to long-term disability benefits under the “Your

Occupation” provision in the Disability Policy, and that Defendant

erred in denying Plaintiff’s claim under that provision. Plaintiff

accordingly is entitled to the payment of benefits under the “Your

Occupation” provision as stated in the Disability Policy.

     In addition, the Court declines to remand the matter to

Defendant for consideration, in the first instance, of Plaintiff’s

claim under the “Any Occupation” provision. The Court has found

that, based on the Administrative Record, Plaintiff has established

by a preponderance of the evidence that he is entitled to benefits

under the “Any Occupation” provision. Plaintiff accordingly is

entitled to the payment of benefits under the “Any Occupation”

provision as stated in the Disability Policy.

     Because the Court is not in a position at this time to

determine the exact amount of those benefits, the Court will


                               -64-
require the parties to confer regarding the wording of a proposed

judgment. In addition to discussing the amount of benefits, the

parties shall confer on the issue of whether Plaintiff is entitled

to attorney’s fees and non-taxable expenses under 29 U.S.C. §

1132(g)(1) and if so, in what amount. The parties shall also confer

regarding the appropriate pre-judgment interest rate and start

date.

     While the Court expects the parties to make every reasonable

effort to resolve all remaining issues through the joint submission

of a proposed judgment, if the parties, after a good faith effort

to do so, cannot agree on the wording of a proposed judgment, the

parties each may separately submit a proposed form of judgment,

accompanied by a memorandum of points and authorities that sets

forth the party’s positions regarding the amount of benefits, the

amount of attorney’s fees, and the amount of pre-judgment interest.

                                     ORDERS

     For the foregoing reasons, it is hereby

     ORDERED that the R&R (Docket No. 33) is accepted in part and

rejected     in      part;     Plaintiff’s         Motion     for      Summary

Judgment/Alternative Motion for Judgment Pursuant to Fed. R. Civ.

P. 52 (Docket No. 25) is granted; and Defendant’s Motion for

Judgment on the Administrative Record (Docket No. 23) is denied. It

is further

     ORDERED      that   Plaintiff    is     awarded   long-term    disability


                                      -65-
insurance benefits pursuant to the “Your Occupation” and the “Any

Occupation” provisions of Disability Policy No. XX-XXXXXXX issued

by Defendant for the period commencing June 10, 2013, through the

date of his 67th birthday. It is further

     ORDERED that the parties shall report to the Court in writing

within 20 days regarding their efforts to reach consensus on the

following issues: (1) the amount of past-due long-term benefits;

(2) whether Plaintiff is entitled to attorney’s fees under 29

U.S.C. § 1132(g)(1), and if so, in what amount; and (3) the rate

and amount of pre-judgment interest to be awarded.

     SO ORDERED.

                                   s/ Michael A. Telesca

                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge

DATED:    May 3, 2019
          Rochester, New York




                                -66-
